ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments, filed on 9/21/2017, in page 5, with respect to Claim 1 have been fully considered and are persuasive.  
Amendment to Claims 1 overcomes 103 rejection. 
Cancellation of claim 8 has been acknowledged.
Allowable Subject Matter
Claims 1-7 and 9-10 are allowed.
The following is an examiner's statement of reasons for allowance:The present application is allowable based on the combination of elements defined by the claim language. 
As for independent claim 1, none of the prior art of record either taken alone or in combination discloses the claimed “demodulating and analyzing an incoming wave-form via one of the at least two receiving low earth satellites or the at least one transmitting low earth satellite; deriving a correction signal and transmitting the correction signal to one of the at least two receiving low earth satellites or the at least one transmitting low earth satellite; repeating the demodulating and deriving and transmitting steps amongst the at least two receiving low earth satellites or the at least one transmitting low earth satellite to determine a difference in a frequency and a difference in a phase of an oscillator on each of the at least two receiving low earth satellites or the at least one transmitting low earth satellite; and 2U.S. Patent Application No. 16/621,606 Attorney's Docket No. 16-3528-US applying a corrective feed-back term to an oscillator on one of the at least two receiving low earth satellites or the at least one transmitting low earth satellite to shift its oscillation frequency toward that of the oscillator of the at least two receiving low earth satellites or the at least one transmitting low earth satellite, thereby providing synchronization”, nor would these claimed combination have been obvious to one of ordinary skill-in-the-art .
Each of dependent claims 2-7 and 9-10 depends ultimately from allowable, independent claim 1, so each of dependent claims 2-7 and 9-10 is allowable for, at least, the reasons for which independent claim 1 is allowable. 
The closest prior art is found to be:
Deutsches (EP1065518 A2) (Espacenet translation) describes Synthetic aperture radar system (paragraph 1); the principle of the so-called bistatic SAR radar is used, since the transmitter and receiver are separate (paragraph 25); the small satellites could operate in low earth orbit (paragraph 28); Fig. 1: schematically shows a number of "satellites 1 to 4" (paragraph 14); to ensure coherency, between the number of transmitters and receivers a transmitter of the information communicates a reference carrier oscillation to the other carrier units to which they synchronize (claim 7); Figures 3a-3d shapes different arrangement from either satellite or missile-borne SAR platforms, and 4 a Range/azimuth-range reception of a multi-static SAR system with multiple transmitters… illustrates schematically a number of equally spaced from each ; Since the received signal must be detected coherently with the transmitted signal, exactly the same STALO (Stable Local Oscillator) frequencies are used in the transmitters and receivers. If necessary, the STALO frequency can also be transmitted from a main oscillator housed in one of the number of satellites to the other satellites (paragraph 25); the phase of the coherent detector must be readjusted (para 27); to achieve maximum radiometric resolution the SAR images obtained from the individual channels are superimposed and incoherently added to reduce the speckle noise (claim 15); for the across-track interferometry, as used for the extraction of digital terrain models, for example, would two (2) approximately parallel arranged rows C and D are arranged from each of five (5) unites, satellite 1 to 5 and 6 to 10 (Fig. 3c)]…the ability to accurately measure distance between the units is very advantageous and can be used to determine the interferometric baseline between the two rows are used by satellites…for the detection and measurement of moving targets on the ground could be configured by an array for example (3x4) receiver (Fig. 3d)]; [para 19: perfect impulse response arises in the resulting SAR image, as in a system, but with an aperture enlarged by a factor of n, where n denotes the number of satellites. In the high-resolution radar system according to the invention, the achievable azimuth resolution is increased by approximately the factor n, i.e. corresponding to the number of satellites provided in the system (paragraph 33).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUZHAT PERVIN whose telephone number is (571)272-9795. The examiner can normally be reached M-Th 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/NUZHAT PERVIN/Examiner, Art Unit 3648                                                                                                                                                                                                        



/BERNARR E GREGORY/Primary Examiner, Art Unit 3648